MacIntyre, J.,
concurring specially. Section 1 of the act (Georgia Laws 1935, p. 73) contains an exception in the enacting clause, and the exception should be negatived in the indictment. Elkins v. State, 13 Ga. 435. It is apparent that the scope of the statute is to create an offense limited to a particular class of persons or conditions. The statute does not create a general offense, and the exception therein is not merely an exception to the general offense, but is an essential element in the offense sought to be charged, and it must be averred in the indictment that the accused did not have a license to sell malt beverages. 2 Bishop’s Criminal Procedure, §§ 633, 639; 1 Wharton on Criminal Procedure (10th ed.), §§ 290, 291.